SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

405
CA 12-01945
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND WHALEN, JJ.


CARL FELDMAN AND DONNA FELDMAN,
PLAINTIFFS-RESPONDENTS,

                     V                                              ORDER

LAMPARELLI CONSTRUCTION COMPANY, INC. AND
ST. VINCENT DEPAUL, DEFENDANTS-APPELLANTS.


GOLDBERG SEGALLA LLP, BUFFALO (PAUL D. MCCORMICK OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

COLLINS & COLLINS, LLC, BUFFALO (CHARLES H. COBB OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered June 5, 2012. The order, insofar as appealed
from, denied in part the cross motion of defendants for summary
judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on March 1, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   April 26, 2013                       Frances E. Cafarell
                                                Clerk of the Court